COXE, District Judge.
I think this motion of the plaintiff for summary judgment must be granted. It has been determined in the bankruptcy proceedings that the payments made to the defendant were preferential. This was an adjudication between the parties of the very issues involved in the first cause of action, and it left nothing further to be tried. In re Palmenberg Sons, 2 Cir., 76 F.2d 935, affirmed under title of Bronx Brass Foundry v. Irving Trust Co., 297 U.S. 230, 56 S.Ct. 451, 80 L.Ed. 657; Irving Trust Co. v. Frimitt, D.C., 1 F.Supp. 16.
' The motion of the plaintiff for summary judgment against the defendant on the first cause of action is granted.